        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page11ofof12
                                                                         12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,
                                                             19 Civ. 01459 (LAP)
                                Plaintiff,

                 -against-

JOSHUA SASON, et al.,

                                Defendants.


                               [PROPOSED] PROTECTIVE ORDER
                               xxxxxxxxxx

        WHEREAS, the parties to this action are beginning discovery and have agreed to abide by

the terms of this proposed Protective Order; and

        WHEREAS, the parties to this action seek to have confidential treatment afforded only to

documents that have been marked as such, as set forth below;

        ACCORDINGLY, IT IS HEREBY ORDERED THAT:

        1.      Scope. All documents produced in the course of discovery, including initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

materials that may be subject to restrictions on disclosure for good cause and information derived

directly therefrom (hereinafter collectively “documents”), shall be subject to this Order concerning

confidential information as set forth below. As there is a presumption in favor of open and public

judicial proceedings in the federal courts, this Order shall be strictly construed in favor of public

disclosure and open proceedings wherever possible. The Order is also subject to the Local Rules

of this District and the Federal Rules of Civil Procedure (“Rules”) on matters of procedure and

calculation of time periods.
        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page22ofof12
                                                                         12




        2.      Form and Timing of Designation. A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document, to the extent

practicable, in a manner that will not interfere with the legibility of the document and that will not

permit complete removal of the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

designation. Documents shall be designated CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER prior to or at the time of the production or disclosure of the documents. The designation

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” does not mean that the document

has any status or protection by statute or otherwise except to the extent and for the purposes of

this Order.

        3.      Documents That May Be Designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER upon making a good faith determination that the

documents contain information protected from disclosure by statute, the documents were

produced to Plaintiff Securities and Exchange Commission (the “Commission”) in connection with

non-public investigations other than In the Matter of Magna Group, LLC, File No. NY-9252, or that

the documents contain information that should be protected from disclosure as confidential trade

secrets, research, development, marketing, personal, financial, competitive, commercial, personal,

private, or such other sensitive commercial or personal information that is not publicly available.

Public records and other information or documents that are publicly available may not be

designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.




                                                   2
        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page33ofof12
                                                                         12




        4.      Documents That May Not Be Designated CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER. The designation CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER shall not be applied to, and the restrictions and obligations set forth in

this Order shall not apply to, any information or document that: (i) is already public knowledge or

otherwise in the public domain; (ii) has become public knowledge or enters the public domain

other than as a result of disclosure by a receiving party, its employees, or agents in violation of this

Order; (iii) has come or shall come into a receiving party’s legitimate possession independently of

the party or person seeking to designate information or documents as confidential in this action; or

(iv) has come into a receiving party’s legitimate possession prior to entry of this Order.

        5.      Depositions. Deposition testimony shall be deemed CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER only if designated as such by the person or party being

deposed. Such designation shall be specific as to the portions of the transcript or any exhibit to be

designated as CONFIDENTIAL­ SUBJECT TO PROTECTIVE ORDER. Such designation shall

be made at the time testimony is given by so stating on the record, or within fifteen (15) days after

the transcript of such testimony is made available to the designating party by providing to all

counsel written notice of those portions of the transcript so designated. The Court Reporter shall

promptly conform the original transcript of such testimony by stamping the words

CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER on each page so designated, and all

counsel shall conform their copies of the transcript in accordance with the designation. Thereafter,

any portions of the deposition transcripts or exhibits so designated shall be protected as

CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER, pending objection, under the terms

of this Order. However, regardless of whether any designations are made by counsel at the


                                                    3
        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page44ofof12
                                                                         12




deposition or during the time period within which a party may make a designation, all parties will

treat the transcript as having been designated CONFIDENTIAL-SUBJECT TO PROTECTIVE

ORDER for fifteen (15) days from receipt of such transcript.

        6.      Protection of Confidential Material.

                (a)     General Protections. Subject to the exceptions provided in paragraph 13,

documents designated CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER under this

Order shall not be used or disclosed by the parties, counsel for the parties, or any other persons

identified in paragraph 6(b) for any purpose whatsoever other than to prepare for and conduct

discovery, to prepare, file, and respond to motions, and to prepare for and conduct any hearings or

trial in this action, including any appeal thereof. The restrictions set out in this Order shall not

apply to copies of documents or information contained in documents that any party obtained or

obtains independently of documents designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.

                (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER documents to any third person or entity except as set forth in

subparagraphs (1) through (8) or as permitted by paragraph 13. Subject to these requirements, the

following categories of persons may be allowed to review documents that have been designated

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

                        (1)     Counsel. Counsel for the parties and counsel’s employees and

agents who have responsibility for the preparation (including discovery) and trial of this action;




                                                    4
         Case
          Case1:19-cv-01459-LAP
               1:19-cv-01459-LAP Document
                                  Document87-1
                                           88 Filed
                                               Filed06/10/20
                                                     06/08/20 Page
                                                               Page55ofof12
                                                                          12




                         (2)     Parties. Parties to this action, including any party’s officers,

directors, employees, independent contractors, and interns;

                         (3)     The Court. The Court and its support personnel;

                         (4)     Court Reporters and Recorders. Court reporters and recorders

engaged for depositions;

                         (5)     Consultants, Investigators, and Experts. Consultants,

investigators, experts, or any person engaged to provide specialized advice (hereinafter referred to

collectively as “experts”) employed or retained by the parties or counsel for the parties to assist in

the preparation and trial of this action;

                         (6)     Outside Vendors. Clerical, paralegal, and data processing

personnel, not employed by the parties to this action or by their counsel, involved in the

production, reproduction, organizing, filing, coding, cataloguing, converting, storing, retrieving, or

review of documents in this action, to the extent reasonably necessary to assist a party to this action

or its counsel in this action;

                         (7)     Witnesses. Other persons (and their counsel) who counsel for a

party interviews, or in good faith believes may be called to testify at trial or deposition in this

action; and

                         (8)     Others by Consent. Other persons only by written consent of the

producing party or upon order of the Court and on such conditions as may be agreed or ordered.

                (c)      Control of Documents. Counsel for the parties shall take reasonable and

appropriate measures to prevent unauthorized disclosure of documents designated as

CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER pursuant to the terms of this Order.


                                                     5
        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page66ofof12
                                                                         12




                (d)     Copies. Prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as “copies”) of

documents designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this

Order, or any individual portion of such a document, shall be affixed with the designation

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER if it does not already appear on the

copy. All such copies shall thereafter be entitled to the protection of this Order. The term

“copies” shall not include indices, electronic databases, or lists of documents, provided these

indices, electronic databases, or lists do not contain substantial portions or images of the text of

confidential documents or otherwise disclose the substance of the confidential information

contained in those documents.

                (e)     Inadvertent Production. The provisions governing inadvertent disclosure

of privileged information in Federal Rule of Evidence 502 shall govern the inadvertent production

of any document or information without a designation of CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.

        7.      Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or

nonparty with standing to object (hereafter “party”). Before filing any motions or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet and

confer with the designating party in a good faith effort to resolve the objection by agreement. If

agreement is reached waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

designation as to any documents subject to the objection, the designating party shall notify all

parties of the nature of the agreement and specify the covered documents.


                                                    6
        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page77ofof12
                                                                         12




        8.      Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by

motion under Local Rule 7.1 and any other applicable Rules or the Court’s Individual Practices.

Nothing in this Order or any action or agreement of a party under this Order limits the Court’s

power to issue any orders that may be appropriate with respect to the use and disclosure of any

documents produced or used in discovery or at trial.

        9.      Use of Confidential Documents or Information in This Action. The

provisions of this Order shall not be construed as preventing the use or disclosure of any

information in any motion, hearing, or trial held in this action, or any appeal therefrom, subject to

the Rules and the Court’s Individual Practices. In the event that any material previously designated

as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER properly becomes public in a

legal proceeding, that material will no longer be afforded confidential treatment under this Order.

        10.     Obligations on Conclusion of Litigation.

                (a)     Order Remains in Effect. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                (b)     Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER Documents. Within thirty days after dismissal or entry of final judgment not subject to

further appeal, all documents treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER under this Order, including copies as defined in paragraph 6(d), shall be returned to the

producing party unless: (1) the document has been offered into evidence or filed without restriction

as to disclosure; (2) the parties agree to destruction in lieu of return; or (3) with regard to any

documents in the possession of the Commission, the Commission or its staff determines that it


                                                     7
        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page88ofof12
                                                                         12




needs to retain such documents to fulfill its record-keeping obligations or to carry out any

permitted uses under Commission Form 1662. Counsel for each defendant may also retain an

archival copy of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents,

provided that same are treated and protected as contemplated by this Order, and that such

documents are not to be used for any non-archival purpose.

                (c)       Work Product. Notwithstanding the above requirements to return or

destroy documents, counsel may retain attorney work product, including an index that refers or

relates to information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, so

long as that work product does not duplicate verbatim substantial portions of the text or images of

confidential documents. This work product shall continue to be CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER under this Order. An attorney may use his or her work product in a

subsequent litigation provided that its use does not disclose or use CONFIDENTIAL SUBJECT

TO PROTECTIVE ORDER documents. The restrictions in this subparagraph (c) do not apply to

the Commission’s use of materials as permitted by Commission Form 1662.

                (d)       Return of Documents Filed Under Seal. After dismissal or entry of final

judgment not subject to further appeal, the Clerk may elect to return to counsel for the parties or,

after notice, destroy documents filed or offered at trial under seal or otherwise restricted by the

Court as to disclosure.

        11.     Order Subject to Modification. This Order shall be subject to modification by

the Court sua sponte or on motion of a party or any other person with standing concerning the

subject matter. Motions to modify this Order shall be served and filed under Local Rule 7.1 and

any other applicable Rule, Order, and/or the Court’s Individual Practices.


                                                   8
        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page99ofof12
                                                                         12




        12.     Limited Protection. Documents not designated as CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER but produced to the Commission by any person or entity

and bearing the language “Requests That These Documents Be Accorded Confidential Treatment,”

“Confidential Treatment Requested By,” or other similar language seeking confidential treatment

under the Freedom of Information Act shall be used by any defendant solely for use in connection

with this action. Such documents are not, however, subject to the other restrictions imposed upon

those documents designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

        13.     Disclosures Required by Law or Permitted by Commission Form 1662.

Notwithstanding any other provisions contained herein, this Order does not limit or restrict the

Commission from using or disclosing any materials to the extent otherwise required by law or

permitted pursuant to the terms of Commission Form 1662.

        14.     Privacy Information. The term “Privacy Information” shall mean documents

containing an individual’s social security number or taxpayer identification number (other than only

the last four digits thereof), an individual’s birth date (other than only the year of the individual’s

birth), the name of an individual known to be a minor (other than only the minor’s initials), or a

financial account number (other than only last four digits thereof), regardless of whether such

information has been designated as CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.

With regard to Privacy Information that any party has obtained in this case through production of

documents, other discovery, or otherwise under Fed. R. Civ. P. 26(a), that party will not disclose or

use such Privacy Information other than for purposes of litigating this case, subject to the

following exceptions:




                                                     9
        Case
         Case1:19-cv-01459-LAP
              1:19-cv-01459-LAP Document
                                 Document87-1
                                          88 Filed
                                              Filed06/10/20
                                                    06/08/20 Page
                                                              Page10
                                                                   10ofof12
                                                                          12




                (a)     The Order shall not limit or restrict the Commission from using or

disclosing Privacy Information to the extent otherwise required by law or permitted pursuant to the

terms of Commission Form 1662.

                (b)     The Order shall not apply to Privacy Information that any party obtained or

obtains independently of materials produced or provided to it in this case.

                (c)     The Order shall not limit or restrict the ability to file Privacy Information in

this case, or present, disclose, or use Privacy Information at trial, depositions, hearings or other

proceedings in this case, subject to paragraph 14(d) below.

                (d)     The Order shall not alter the parties’ obligations to comply with the

requirement of Local Civil Rules 5.2(a) and (b).

        15.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel

or the parties is subject to protection under Rule 26(c) or otherwise until such time as the Court

may rule on a specific document or issue.

        16.     No Admission. Nothing in this Order operates to create an admission by any

party that any material disclosed in this case is relevant or admissible. Each party specifically

reserves the right to object to the use or admissibility of all material disclosed, in accordance with

applicable law and Court rules.

        17.     Persons Bound. This Order shall take effect when entered and shall be binding

upon the parties, their counsel, and persons made subject to this Order by its terms.


                                                   10
      Case
       Case1:19-cv-01459-LAP
            1:19-cv-01459-LAP Document
                               Document87-1
                                        88 Filed
                                            Filed06/10/20
                                                  06/08/20 Page
                                                            Page11
                                                                 11ofof12
                                                                        12




STIPULATED AND AGREED BY:

Dated: New York, NY
       June 8, 2020                 /s/ Lee A. Greenwood
                                    Lee A. Greenwood
                                    Philip A. Fortino
                                    SECURITIES AND EXCHANGE
                                     COMMISSION
                                    New York Regional Office
                                    Brookfield Place
                                    200 Vesey Street, Suite 400
                                    New York, NY 10281-1022
                                    (212) 336-1100
                                    GreenwoodL@sec.gov
                                    FortinoP@sec.gov

                                    Attorneys for Plaintiff Securities and Exchange Commission

Dated: New York, NY
       June 8, 2020                 /s/ Daniel Scott Furst
                                    Daniel Scott Furst
                                    Michael H. Ference
                                    SICHENZIA ROSS FERENCE LLP
                                    1185 Avenue of the Americas, 37th Floor
                                    New York, NY 10036
                                    (212) 930-9700
                                    SFurst@srf.law
                                    MFerence@srf.law

                                    Attorneys for Defendants Joshua Sason, Magna Management,
                                    LLC (f/k/a Magna Group, LLC), Magna Equities II,
                                    LLC (f/k/a Hanover Holdings I, LLC), and MG Partners,
                                    Ltd.

Dated: New York, NY
       June 8, 2020                 /s/ Marjorie J. Peerce
                                    Marjorie J. Peerce
                                    David L. Axelrod
                                    BALLARD SPAHR LLP
                                    1675 Broadway, 19th Floor
                                    New York, NY 10019
                                    (212) 223-0200
                                    PeerceM@ballardspahr.com
                                    AxelrodD@ballardspahr.com

                                    Attorneys for Defendant Marc Manuel


                                       11
         Case
          Case1:19-cv-01459-LAP
               1:19-cv-01459-LAP Document
                                  Document87-1
                                           88 Filed
                                               Filed06/10/20
                                                     06/08/20 Page
                                                               Page12
                                                                    12ofof12
                                                                           12




Dated: New York, NY
       June 8, 2020                    /s/ Jonathan Savella
                                       Jonathan Savella
                                       LAW OFFICE OF JONATHAN SAVELLA
                                       810 Seventh Avenue, Suite 620
                                       New York, NY 10019
                                       (646) 801-2184
                                       Jonathan.Savella@gmail.com

                                       Attorney for Defendant Kautilya (a/k/a Tony) Sharma


Dated: New York, NY
       June 8, 2020                    /s/ Marc S. Nurik
                                       Marc S. Nurik
                                       LAW OFFICES OF MARC S. NURIK
                                       1551 Manning Avenue #302
                                       Los Angeles, CA 90024
                                       (310) 909-6828
                                       Marc@nuriklaw.com

                                       Attorney for Defendants Perian Salviola and Pallas Holdings,
                                       LLC


IT IS SO ORDERED.

Dated:      June 10        , 2020.
                                       Hon. Loretta A. Preska
                                       United States District Judge




                                          12
